Citation Nr: 1613738	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  14-22 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for diabetes mellitus, type II.

4. Entitlement to service connection for a left knee condition.

5. Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to August 1973.  His DD Form 214 shows he had no foreign service.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  
 
In November 2014 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The preponderance of the probative evidence indicates that diabetes was not shown in service or for many years thereafter and is not related to service.

2.  The preponderance of the probative evidence indicates that a knee disability was not shown in service or for many years thereafter and that the Veteran's current knee conditions are not related to service.

CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for diabetes have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The requirements for establishing service connection for left and right knee conditions have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act 

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate each claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in December 2010.  The case was readjudicated in June 2014.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are various post-service medical records, records from the Social Security Administration (SSA), and a VA examination reports.

The Board notes that while the Veteran was afforded a VA general medical examination concerning his claims for service connection for diabetes and for bilateral knee conditions, nexus opinions were not obtained.  However, there is no competent and credible evidence that the Veteran had diabetes or a knee condition during service or that diabetes or arthritis of the knees manifested within a year of separation from service.  Moreover, there is no competent evidence even suggesting that diabetes or the Veteran's current knee conditions are related to service.  The only evidence suggesting that the conditions are related to service are the Veteran's unsupported lay assertions that the disabilities should be service connected.  Accordingly, VA examinations are not required.  38 C.F.R § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki,      601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement 
that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to events in service, his treatment history and symptomatology.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by   a decision at this time.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II. Service Connection

Service connection may be established for a disability resulting from disease or  injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R.  § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes      that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  
 
Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes or arthritis become manifest to a degree of 10 percent within one year from date of termination  of such service, such disease shall be presumed to have been incurred in service,   even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015); See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (finding that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'").
 

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


A. Diabetes

The Veteran is seeking service connection for diabetes.  As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with diabetes.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service. 

The Veteran's STRs do not contain any complaints, treatment, findings or diagnoses consistent with diabetes, and the May 1973 separation examination notes that the Veteran's endocrine system was normal.  

After service, VA treatment records note the Veteran's report that his diabetes first manifested in September 2005, and the first medical evidence of record reflecting a diagnosis of diabetes is from February 2007.  During the March 2011 VA general medical examination, the Veteran reported the date of onset of his diabetes as 2006. 

The Veteran testified that he was not treated for high blood sugar in the military and that his diabetes started about six years ago.  

After review of the record, the Board notes that the Veteran was not shown to    have diabetes in service or within one year following service, and did not report a diagnosis until over 30 years after service.  Thus, competent evidence of a nexus between the current disability and service is necessary to substantiate the claim for service connection.  However, there is no medical evidence of record that even suggests the Veteran's diabetes is related to service.  

To the extent the Veteran believes that his diabetes is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of diabetes require medical testing and expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his diabetes is not competent medical evidence.

Moreover, aside from filing his claim for service connection and pursuing the instant appeal, the Veteran has not made any statement attributing his diabetes to  an incident of service, nor has he alleged that he experienced diabetes in service.  To the contrary, the Veteran testified that he was not treated for high blood sugar during service, and has provided statements that his diabetes began in 2005 or later.  

In short, the preponderance of the probative evidence indicates that diabetes was  not shown in service or for many years thereafter, and is not related to service. Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.     Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

B. Left and Right Knee Conditions

The Veteran essentially contends that his current knee conditions were caused by running through rough terrain to install communications lines and ascending and descending from tanks.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with bilateral knee arthritis.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether the conditions are related to service.

The Veteran testified that he did not suffer a knee injury during service, and the STRs do not contain any complaints, treatment, findings or diagnoses of knee conditions.  The separation examination notes that the Veteran's lower extremities and musculoskeletal system were normal.  

The first record of post-service treatment is from August 2008.  At that time, the Veteran reported bilateral knee pain and difficulty climbing into his truck.  X-rays revealed mild to moderate osteoarthritis in both knees.  In December 2008, the Veteran underwent a partial medial right knee replacement.  In August 2010, he reported recent pain and popping in his left knee and underwent arthroscopic surgery.

During the March 2011 VA general medical examination, the Veteran reported that his knee problems began in 2005, that he has never suffered a knee injury, and that his arthritis is due to wear and tear over the years.

Once again, after review of the record, the Board notes that the Veteran was not shown to have arthritis in service or within one year following service, and did not report a diagnosis until over 30 years after service.  Thus, competent evidence of a nexus between the current disabilities and service is necessary to substantiate the claims for service connection.  However, there is no medical evidence of record that even suggests the Veteran's knee conditions are related to service.  

To the extent the Veteran believes that his current knee conditions are related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, supra.  In this regard, the diagnosis and etiology of knee conditions require medical testing and expertise      to determine.  Accordingly, his opinion as to the diagnosis or etiology of his knee conditions is not competent medical evidence.  

Further, to the extent that evidence was proffered to support a finding of continuity of symptomatology, the Board notes that the Veteran was not shown to have arthritis of the knees in service, or indeed, any knee complaints or injuries during service.  Thus, continuity of symptomatology as a means to establish service connection is not applicable and competent evidence of a nexus between the current disabilities and service is required.  See Walker v. Shinseki, 708 F.3d at 1337 (If a condition noted during service is one of the specifically enumerated diseases listed at 38 C.F.R § 3.309(a) and it is not shown to be chronic, then generally a showing of continuity of symptomatology after service may support service connection).  

In summary, the preponderance of the probative evidence indicates that arthritis    of the knees was not shown in service or for many years thereafter, and that the Veteran's current knee conditions are not related to service.  Accordingly, the preponderance of the evidence is against the claims, and service connection is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeals.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to service connection for diabetes mellitus, type II is denied.

Entitlement to service connection for a left knee condition is denied.

Entitlement to service connection for a right knee condition is denied.


REMAND

Regarding the Veteran's claim for service connection for bilateral hearing loss, the March 2011 examiner provided a negative nexus opinion, noting that the Veteran had normal hearing at separation from service.  However, hearing loss need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

Based on the foregoing, and as the Veteran's in-service acoustic trauma has been conceded, the Board finds that an additional VA opinion is necessary.

As the VA examiner noted the Veteran's tinnitus is a symptom of his hearing loss, such matter it inextricably intertwined with the hearing loss issue and must also be remanded.

Accordingly, the case is REMANDED for the following action:

1. Send the claims file to a VA audiologist for review.    If the audiologist determines a new examination is needed to respond to the question posed, one should be scheduled.  Following review of the claims file, the audiologist should provide an opinion as to whether the Veteran's bilateral hearing loss is at least as likely as not (50 percent or greater probability) related to service.  In rendering the opinion, the audiologist should address the significance of the Veteran's in-service and post-service noise exposure, and should explain why the Veteran's current hearing loss is/is not merely a delayed response to his conceded in-service acoustic trauma.

2. After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remains denied, the Veteran and     his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


